Judgment affirmed. All concur, Dillon, P. J., not participating. Memorandum: The recent, unexplained, exclusive possession of the fruits of the crime entitled the jury to infer that defendant committed the larceny and burglary (see, People v Shurn, 69 AD2d 64, 68-69; see also, Knickerbocker v People, 43 NY 177; People v Donaldson, 107 AD2d 758; People v Measheaw, 108 AD2d 952). The requirement that defendant’s possession be exclusive was satisfied by possession which was joint with others with whom he acted in concert (see, People v Shurn, supra, at 69).
The court did not err in refusing to grant defendant’s request for a missing witness charge. The request made after the completion of summations and the court’s charge, was untimely (see, People v Gonzalez, 68 NY2d 424, 427-428).
We have examined defendant’s remaining contention and determine that it lacks merit. (Appeal from judgment of Erie County Court, McCarthy, J.—burglary, second degree.) Present —Dillon, P. J., Denman, Boomer, Pine and Balio, JJ.